CONCURRING OPINION BY
DONOHUE, J.:
¶ 17 I join in the majority’s conclusion that the trial court erred in failing to adjudicate M.W. delinquent. I write separately as I do not agree that the Juvenile Act requires an adjudication of delinquency based solely upon a finding by the trial court that the juvenile committed the acts underlying the petition. See Op. at 628.
¶ 18 The plain language of the Juvenile Act defines a delinquent child as “[a] child ten years of age or older whom the court has found to have committed a delinquent act and is in need of treatment, supervision or rehabilitation.” 42 Pa.C.S.A. § 6302 (emphasis added). As a result, an adjudication of delinquency requires two findings: first, that the child has committed a “delinquent act” alleged in the petition of delinquency; and second, that the child is in need of treatment or rehabilitation. See Official Comment to 42 Pa. C.S.A. § 6802; see also In the Interest of Dreslinski, 254 Pa.Super. 539, 386 A.2d 81, 82 (1978).
¶ 19 The majority quotes only the first sentence of section 6341(b) of the Juvenile Act in support of the proposition that a finding that the child committed the acts complained of in the petition mandates an adjudication of delinquency. Op. at 622. However, this is only one part of the procedure set forth by our Legislature to determine the proper treatment (if any) for children who commit acts that would be considered crimes if they were adults. After determining that the child committed the act complained of beyond a reasonable doubt, the trial court must then, either immediately or at a postponed hearing, receive evidence regarding whether the child is in need of treatment, supervision or rehabilitation. If the juvenile court finds that the child is in need of treatment, supervision or rehabilitation, it must adjudicate the child delinquent and order the appropriate care and treatment in accordance with the purposes of the Juvenile Act. 42 Pa.C.S.A. § 6341(b). “If the court finds that the child is not in need of treatment, supervision or rehabilitation it shall dismiss the proceeding and discharge the child from any detention or any other restriction theretofore ordered.” *626Id. This statutory language belies the contention that only a finding of guilt is required for an adjudication of delinquency.
¶20 Moreover, even in a situation, as here, where a child is found to have committed what would be considered a felony if he was an adult, the juvenile court is not required to impose treatment, supervision or rehabilitation. To the contrary, the language of section 6341(b) states that the commission of a felony is sufficient to sustain a finding that the child is in need of treatment, supervision, or rehabilitation “[ijn the absence of evidence to the con-trary_” Id. (emphasis added). This language clearly calls for an evidentiary hearing on the matter, giving rise to a finding of delinquency only in circumstances where “evidence to the contrary” does not exist and a determination that the child is in need of treatment, supervision, or rehabilitation (and consequently an adjudication of delinquency) is therefore proper.
¶21 This Court has no discretion to ignore the language of statutes because we are bound to construe the words according to their plain meaning. See 1 Pa.C.S.A. § 1903(a). “It is not a court’s place to imbue [a] statute with a meaning other than that dictated by the plain and unambiguous language of the statute.” Commonwealth v. Tate, 572 Pa. 411, 413, 816 A.2d 1097, 1098 (2003). We are thus prohibited from making our determination on any basis other than the clear language contained in the aforementioned sections of the Juvenile Act.
¶ 22 We do agree, however, that the result reached by the majority is correct. The trial court found M.W. to have committed the crime as charged and to have been in need of treatment, supervision, or rehabilitation. At that point (and only at that point), the Juvenile Act mandates an adjudication of delinquency and does not allow for the dismissal of the petition. It was therefore improper for the trial court to have dismissed M.W.’s petition on the basis that he was adjudicated on another petition and would be getting the necessary treatment, supervision, and rehabilitation through the other disposition. While the trial court had the discretion to conclude that the treatment, supervision and rehabilitation ordered in the other disposition was sufficient to meet M.W.’s needs, it could only do so after adjudication of M.W. as delinquent in this case. I therefore respectfully concur only in the result reached by the learned majority.